    Case 3:21-cv-00589-JAG Document 1 Filed 09/10/21 Page 1 of 9 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

CHRISTINE JIMENEZ,                        :
                                          :
                        Plaintiff,        :              Civil Action No. 3:21-cv-589
                                          :
                                          :
v.                                        :
                                          :
EQUIFAX INFORMATION SERVICES, LLC,        :
EXPERIAN INFORMATION SOLUTIONS, INC, :
and TRANS UNION, LLC,                     :
                                          :
                        Defendants.       :
__________________________________________:

                                          COMPLAINT

       Plaintiff Christine Jimenez (“Plaintiff”), by counsel, files this Complaint against

Defendants, Trans Union, LLC (“Trans Union”), Experian Information Solutions, Inc.

(“Experian”), and Equifax Information Services, LLC (“Equifax”) (collectively, “Defendants”).

Plaintiff alleges as follows:

                                PRELIMINARY STATEMENT

       1.      This is an action for statutory, actual, and punitive damages; costs; and attorneys’

fees brought under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq.

       2.      The FCRA requires consumer reporting agencies to “adopt reasonable procedures

for meeting the needs of commerce for consumer credit, personnel, insurance, and other

information in a manner which is fair and equitable to the consumer, with regard to the

confidentiality, accuracy, relevancy, and proper utilization of such information.” 15 U.S.C. § 1681

(emphasis added). To achieve its goals, the FCRA contains requirements and obligations that

consumer reporting agencies must follow when consumers dispute the accuracy of the information

reported in their credit reports. 15 U.S.C. § 1681i.
    Case 3:21-cv-00589-JAG Document 1 Filed 09/10/21 Page 2 of 9 PageID# 2




       3.      In this case, Plaintiff’s mortgage servicer furnished inaccurate, derogatory

information to Experian, Equifax, and Trans Union, which was ultimately reported on Plaintiff’s

credit reports. After Plaintiff disputed the inaccurate information with each of the consumer

reporting agencies, Defendants failed to investigate Plaintiff’s disputes or correct the inaccurate

reporting.

       4.      As a result, Plaintiff alleges claims against Experian, Equifax, and Trans Union for

failing to reasonably ensure the maximum possible accuracy of Plaintiff’s credit reports in

violation of the FCRA, 15 U.S.C. §1681e(b), and for failing to fulfill their reinvestigation duties

in violation of the FCRA, 15 U.S.C. § 1681i.

                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction under 28 U.S.C. § 1331 and 15 U.S.C. § 168l(p).

       6.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events giving rise to her claims occurred in this District and Division, where Plaintiff

resides.

                                            PARTIES

       7.      Plaintiff Christine Jimenez is a natural person and a consumer as defined by 15

U.S.C. § 1681a(c).

       8.      Equifax is a foreign limited liability company conducting business in Virginia.

Equifax is a “consumer reporting agency” as defined by 15 U.S.C. § 1681a(f).

       9.      Experian is a foreign corporation conducting business in Virginia. Experian is a

“consumer reporting agency” as defined by 15 U.S.C. § 1681a(f).

       10.     Trans Union is a foreign limited liability company conducting business in Virginia.

Trans Union is a “consumer reporting agency” as defined by 15 U.S.C. § 1681a(f).




                                                 2
    Case 3:21-cv-00589-JAG Document 1 Filed 09/10/21 Page 3 of 9 PageID# 3




                                            FACTS

                                      Plaintiff’s Mortgage

        11.    Bank of America, N.A. (“BANA”) services Plaintiff’s mortgage loan.

        12.    Plaintiff is disabled and exempt from paying real estate taxes in Chesterfield

County.

        13.    Plaintiff has held this tax-exempt status since before she obtained her current

mortgage loan (a refinance of her previous mortgage).

        14.    Plaintiff has provided BANA with proof of her tax-exempt status each year.

        15.    Even so, BANA sent Plaintiff an Escrow Account Disclosure Statement which

stated that Plaintiff’s monthly mortgage payment would increase from $539.50 to $853.23 because

it projected that she would owe $1,744.50 in county taxes for 2020.

        16.    This was inaccurate. Because Plaintiff is tax exempt, she only owed $25 for a

stormwater runoff fee to Chesterfield County for 2020.

        17.    Plaintiff alerted BANA to its error multiple times, including by visiting her local

BANA branch in Midlothian, Virginia on at least two occasions.

        18.    During these visits, Plaintiff spoke with a BANA customer service representative,

Lena Malone, who told Plaintiff that the error would be corrected and that she should receive a

revised escrow statement in 3 to 5 days.

        19.    Plaintiff continued making timely mortgage payments to BANA throughout 2020.

                           Defendants’ Inaccurate Credit Reporting

        20.    Despite paying her mortgage as required, Plaintiff learned in late 2020 that her

credit reports reported her BANA mortgage as delinquent.

        21.    BANA reported Plaintiff’s monthly mortgage payments were late starting in June

2020.


                                                3
    Case 3:21-cv-00589-JAG Document 1 Filed 09/10/21 Page 4 of 9 PageID# 4




       22.       To be clear, this reporting was inaccurate. Plaintiff did not make any late payments

on her mortgage loan.

       23.       In or around March 2021, Plaintiff disputed the late payments with Equifax,

Experian, and Trans Union.

       24.       In response to Plaintiff’s dispute, they Defendants failed to conduct an adequate

investigation.

       25.       Instead, they forwarded Plaintiff’s dispute to BANA and solely relied on BANA’s

investigation of Plaintiff’s mortgage account without conducting any independent investigation to

determine whether BANA’s reporting was accurate.

       26.       As a result, Defendants did not correct the inaccurate information and continued to

report Plaintiff’s monthly mortgage payments as late. They also updated the reporting to reflect

that she was $1,134 past due on her loan.

       27.       On April 21, 2021, Plaintiff sent a follow-up dispute letter to TransUnion, Experian,

and Equifax disputing the inaccurate information that BANA was reporting about her mortgage.

She enclosed proof of her tax exemption and showed that BANA’s derogatory reporting occurred

because it was inaccurately charging her for taxes.

       28.       In response to Plaintiff’s dispute, each Defendant failed to conduct an adequate

investigation into Plaintiff’s disputes.

       29.       Instead, they forwarded Plaintiff’s disputes BANA and solely relied on BANA’s

investigation of Plaintiff’s mortgage account without conducting any independent investigation to

determine whether BANA’s reporting was accurate.




                                                  4
    Case 3:21-cv-00589-JAG Document 1 Filed 09/10/21 Page 5 of 9 PageID# 5




       30.     Defendants also refused to remove the inaccurate, derogatory information from

Plaintiff’s credit reports even though she provided supporting documentation showing that

BANA’s reporting was inaccurate.

       31.     As a result, Plaintiff’s mortgage continued to report with a derogatory payment

history and past due balance.

       32.     As a result of Defendants’ conduct, Plaintiff suffered significant actual damages.

For example, Plaintiff could not benefit from historically low interest rates to refinance her

property because BANA was reporting her mortgage as delinquent. Her credit report was reduced

and she also suffered emotional distress.

                          Defendants’ FCRA Violations Were Willful

       33.     Defendants continue to rely on BANA’s credit reporting even though they know

that BANA is an unreliable furnisher.

       34.     Discovery will show that each Defendants have received thousands of consumer

disputes in which the consumer complained that BANA was inaccurately reporting the consumer’s

mortgage payment history, a past due balance, or the consumer’s account status.

       35.     In addition, according to the Consumer Financial Protection Bureau, BANA was

the second most complained-about mortgage servicer in January 2017, a statistic that includes

complaints for negative credit reporting after losing timely mortgage payments. CFPB, January

2017     Monthly     Complaint      Report,    Vol.    19,    p.    14,    18     (available   at

https://www.consumerfinance.gov/about-us/newsroom/cfpb-monthly-snapshot-spotlights-

mortgage-complaints/).

       36.     There are also more than 2,200 complaints in the CFPB consumer complaint

database about BANA’s reporting of inaccurate information on consumers’ credit reports.




                                               5
    Case 3:21-cv-00589-JAG Document 1 Filed 09/10/21 Page 6 of 9 PageID# 6




        37.    BANA also has been named as a defendant in hundreds of lawsuits by consumers

alleging FCRA violations for inaccurate mortgage reporting. In many of these lawsuits, one or

more Defendants were named as a co-defendant.

        38.    Despite notice of these lawsuits, no defendant has any procedures in place, at any

stage of their relationship with a furnisher (such as BANA), to: (a) receive and review its credit

reporting procedures; (b) receive and review its dispute investigation procedures; or (c) audit—

even selectively—any of the furnisher’s accounts or credit reporting to determine whether it is

accurately reporting consumer file histories.

        39.    Discovery will show that in the last 10 years, no employee of TransUnion, Equifax,

or Experian has had a telephone, video conference, or in-person meeting longer than 30 minutes

to meaningfully ask about, learn or examine the procedures used by BANA to comply with the

FCRA.

        40.    Moreover, as a standard practice, Defendants do not conduct independent

investigations in response to consumer disputes. Instead, they merely parrot the response of the

furnisher despite many court decisions admonishing this practice. See Cushman v. Trans Union

Corp., 115 F.3d 220, 225 (3d Cir. 1997) (“The ‘grave responsibilit[y]’ imposed by § 1681i(a) must

consist of something more than merely parroting information received from other sources.

Therefore, a ‘reinvestigation’ that merely shifts the burden back to the consumer and the credit

grantor cannot fulfill the obligations contemplated by the statute.”); Apodaca v. Discover Fin.

Servs., 417 F. Supp. 2d 1220, 1230–31 (D. N.M. 2006) (noting that credit reporting agencies may

not rely on automated procedures that make only superficial inquiries once the consumer has

notified it that information is disputed); Gorman v. Experian Info. Sols., Inc., 2008 WL 4934047,

at *6 (S.D.N.Y. Nov. 19, 2008).




                                                6
    Case 3:21-cv-00589-JAG Document 1 Filed 09/10/21 Page 7 of 9 PageID# 7




       41.     Upon information and belief, and consistent with their standard policies and

procedures, Defendants automatically generated their “investigation” results once BANA provided

its responses to Plaintiff’s disputes, verified BANA’s reporting, and no employee took any

additional steps after BANA provided its responses to Plaintiff’s disputes.

       42.     Instead, Defendants blindly accepted BANA’s version of the facts, despite knowing

that BANA’s credit reporting was unreliable, and continued to report the inaccurate, derogatory

information on Plaintiff’s credit report.

       43.     In addition, each Defendant has been sued in federal court by consumers alleging

violations like the ones here, including that it inaccurately reported information from furnishers

(like BANA) without ensuring that the information was as accurate as possible or by failing to

adequately investigate and respond to a consumer’s dispute.

       44.     Just in the last 12 months alone, Experian has been named in FCRA lawsuits over

1,200 times, Equifax over 1,800 times, and TransUnion over 2,300 times.

       45.     Defendants continue the practice of parroting the response from their furnishers

even though they had been repeatedly sued for failing to conduct a reasonable investigation as

required by the FCRA.

       46.     Defendants do not intend to modify their dispute-processing procedures because

doing so would skyrocket their operating expenses.

       47.     Instead, Defendants intentionally choose not to comply with the FCRA to lower

their costs and increase profits. By example only and without limitation, their conduct was willful

because it was intentionally accomplished through intended procedures and because their

efficiency in processing disputes is believed to be more important than making sure that the

disputes are investigated accurately. As a result, Defendants’ violations of the FCRA were willful.




                                                7
    Case 3:21-cv-00589-JAG Document 1 Filed 09/10/21 Page 8 of 9 PageID# 8




                                   COUNT ONE:
                        VIOLATION OF FCRA, 15 U.S.C. § 1681e(b)
                                    (Defendants)

       48.     Plaintiff incorporates by reference each allegation set forth in the preceding

paragraphs.

       49.     Defendants violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in preparing Plaintiff’s credit reports

and credit files they published and maintained.

       50.     As a result of Defendants’ conduct, Plaintiff suffered concrete and particularized

harm, including, without limitation: inability to obtain a mortgage, a reduced credit score, and

emotional distress.

       51.     Defendants’ conduct in violating § 1681e(b) was willful, rendering them liable to

Plaintiff for actual damages, statutory damages, punitive damages, costs, and attorney’s fees in an

amount to be determined under 15 U.S.C. § 1681n. In the alternative, Defendants were negligent,

which entitles Plaintiff to recovery under 15 U.S.C. § 1681o.

                                   COUNT TWO:
                          VIOLATION OF FCRA, 15 U.S.C. § 1681i
                                    (Defendants)

       52.     Plaintiff incorporates by reference each allegation set forth in the preceding

paragraphs.

       53.     Defendants violated multiple sections of § 1681i, including, but not limited to,:

(1) failing to conduct a reasonable reinvestigation to determine whether the disputed information

was inaccurate and record the correct status of the disputed information in violation of

§ 1681i(a)(1); (2) failing to review and consider all relevant information submitted by Plaintiff in

violation of §1681i(a)(4); (3) failing to promptly modify the item of information upon a lawful




                                                  8
    Case 3:21-cv-00589-JAG Document 1 Filed 09/10/21 Page 9 of 9 PageID# 9




reinvestigation of § 1681i(a)(5)(A); and (4) failing to promptly delete the disputed, inaccurate

information from Plaintiff’s credit file in violation of § 1681i(a)(5)(A).

       54.     As a result of Defendants’ conduct, Plaintiff suffered concrete and particularized

harm, including, without limitation: inability to obtain a mortgage; a reduced credit score; and

emotional distress.

       55.     Defendants’ conduct in violating § 1681i was willful, rendering them liable to

Plaintiff for actual damages, statutory damages, punitive damages, costs, and attorneys’ fees in an

amount to be determined under 15 U.S.C. § 1681n. In the alternative, Defendants were negligent,

which entitles Plaintiff to recovery under 15 U.S.C. § 1681o.

       WHEREFORE, Plaintiff demands judgment for actual, statutory, and punitive damages

against Defendants; her attorneys’ fees and costs; prejudgment and post-judgment interest at the

judgment rate; and any other relief the Court finds proper.

TRIAL BY JURY IS DEMANDED.

                                              Respectfully submitted,
                                              CHRISTINE JIMENEZ

                                              By:____/s/ Kristi C. Kelly____________________
                                              Kristi C. Kelly, VSB #72791
                                              Andrew J. Guzzo, VSB #82170
                                              Casey S. Nash, VSB #84261
                                              J. Patrick McNichol, VSB #92699
                                              Kelly Guzzo, PLC
                                              3925 Chain Bridge Road, Suite 202
                                              Fairfax, VA 22030
                                              (703) 424-7572 – Telephone
                                              (703) 591-0167 – Facsimile
                                              Email: kkelly@kellyguzzo.com
                                              Email: aguzzo@kellyguzzo.com
                                              Email: casey@kellyguzzo.com
                                              Email: pat@kellyguzzo.com
                                              Counsel for Plaintiff




                                                  9
